PER CURIAM
Wife challenges the spousal support provisions of a dissolution judgment, contending that they are inadequate in duration. Husband was ordered to pay spousal support of $1,100 per month for two and one-half years, then $700 per month for two and one-half years and then $400 per month for five years. Wife argues that, under the criteria in ORS 107.105(l)(d), the court should have awarded her permanent spousal support. We agree. On de novo review, we conclude that the trial court should have made the stepped-down $400 per month spousal support award permanent.
Judgment modified to provide that $400 per month spousal support to begin in sixth year be permanent; affirmed as modified. Costs to wife.